           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

THELMA FORTE, individually and as
Superintendent of the Mineral Springs
School District; MINERAL SPRINGS SCHOOL
DISTRICT BOARD OF EDUCATION, a public
body corporate; WILLIAM DIXON, MIKE
ERWIN, JAMIE JACKSON, ZEMERA NEWTON,
RAY HAWKINS, SHEILA JACKSON, and
DOROTHY VAUGHN, all individually and
in their official capacities as members of the
Mineral Springs School District Board of
Education; and MINERAL SPRINGS
SCHOOL DISTRICT                                   PLAINTIFFS

v.                       No. 2:16-cv-29-DPM

JOHNNY KEY, individually and as
Commissioner of the Arkansas Department
of Education, a state agency; ARKANSAS
DEPARTMENT OF EDUCATION, a state
agency; BOARD OF EDUCATION OF
THE ARKANSAS DEPARTMENT OF
EDUCATION, a state agency; JAY BARTH,
JOE BLACK, CHARISSE DEAN, MIREYA
REITH, R. BRETT WILLIAMSON, DIANE
ZOOK, SUSAN CHAMBERS, OUIDA
NEWTON, and 0. FITZGERALD HILL, all
individually and in their official capacities;
and HEMPSTEAD COUNTY, ARKANSAS                   DEFENDANTS
                                 ORDER

     1. This case was really two cases.       The first was the Mineral
Springs School District plaintiffs' challenge to the evolving Arkansas
School Choice Act. The Court addressed that challenge, and concluded
that all other issues had been resolved between the parties. NQ 34. The
Court was mistaken. As was made clear in the briefing to dismiss
Mineral Springs' appeal, the District's claims about how Hempstead
County was handling utility-related taxes remained alive. The Court
of Appeals dismissed for lack of a final order; this Court vacated its
Judgment as premature; and Mineral Springs made clear that it was
pursuing four claims only against Hempstead County, not any of the
State defendants. NQ 39, 53 & 54. Discovery was done. Hempstead
County asks for summary judgment, while Mineral Springs says a
bench trial is needed.
     All the remaining claims are about taxes flowing from the coal-
fired James W. Turk power plant. Construction of this facility was
controversial. E.g., Sierra Club v. U.S . Army Corps of Engineers, 645 F.3d
978 (8th Cir. 2011); Hempstead County Hunting Club, Inc. v. Southwestern
Electric Power Co., 2011 Ark. 234, 385 S.W.3d 123; Hempstead County
Hunting Club, Inc. v. Arkansas Public Service Commission, 2010 Ark. 221,
384 S.W.3d 477. But the Turk plant was eventually built. The whole
thing is in Hempstead County, though most of the real property is in
the Hope School District, while the plant itself is in the Mineral Springs

                                    -2-
District. The complaint mentions others, but the briefing makes clear
that the core dispute is how the County handled the division of plant-
related taxes between these two School Districts. There are four claims:
actual fraud in the valuation of utilities tax assessments and division of
the resulting revenue; constructive fraud by nondisclosure of correct
numbers to Mineral Springs and the Arkansas Department of
Education; a "hometown" equal protection violation, by treating the
Hope School District (which is in Hempstead County) better than the
Mineral Springs District (which is based in neighboring Howard
County), U.S. CONST. amend XIV, § l; and a violation of Hempstead
County's obligation under the Arkansas Constitution to direct tax
revenue only for the levied purpose.             ARK. CONST. art. 16,
§ 11.

        2. There's a faulty legal premise behind Mineral Springs' claims.
Hempstead County isn't responsible for assessing the real and personal
property of utilities such as the Turk plant. "The Arkansas Public
Service Commission shall have the full power and authority in the
administration of the tax laws of this state to have the exclusive power
of original assessment of both real and personal property used in the
operating of . . . electric power . . . or other similar companies,
associations, or corporations, commonly known as utilities, doing
business or owning property in this state." ARK. CODE. ANN.§ 26-24-
103; see also § 26-24-102. The Commission has a tax division that

                                    -3-
handles these matters. ARK. CODE ANN. § 26-24-101. The Arkansas
Supreme Court described the operation of this part of the Commission
in Arkansas County v. Desha County, 342 Ark. 135, 136-37, 27 S.W.3d 379,
380-81 (2000).     Hempstead County is bound by law to adopt the
valuations certified by the Commission each year. ARK. CODE ANN.
§§ 26-24-104 & 105. From these assessments come the bills, and from

them comes the revenue, which is disbursed in due course. As to utility
property like the Turk plant and related real estate, Hempstead
County's role is ministerial. To the extent the assessment is an essential
element of any of Mineral Springs' claims, and it is the root of several if
not all, the claim fails. St. Jude Medical, Inc. v. Lifecare International, Inc.,
250 F.3d 587,595 (8th Cir. 2001).
      Taking the facts in the light most favorable to Mineral Springs
where some genuine dispute exists, Torgerson v. City of Rochester, 643
F.3d 1031, 1042 (8th Cir. 2011) (en bane), a jury could not reasonably
conclude that Hempstead County shorted Mineral Springs.                     The
County provided its records to the District. A former County Clerk,
who had been much involved in this work, was deposed and
questioned in detail. The County intended to provide the assessment
records to the Court on a flash drive, NQ 69 at 7, but they were not
received. Mineral Springs, though, has not offered any part of the
documents in support of the alleged misevaluation and improper
disbursements. And the former Clerk's testimony is unequivocal: she

                                      -4-
double checked all the relevant records; she found no error; and the
State's annual audits of the County have found no error.
     There was a disbursement problem in 2013, which was discovered
by the vigilant then-superintendent at Mineral Springs, and which was
fixed that year. He questioned the County Clerk about how much
Turk-plant-related tax revenue Mineral Springs was getting. The Clerk
investigated. The Turk plant had been completed and gone online in
2012, resulting in a huge increase in tax collections starting in 2013. And
the increased revenue was attributable to the now-operating plant,
which is in the Mineral Springs District. By long practice, however,
Hempstead County was distributing revenue based on the prior year's
collections, and with a 10% hold back, which was used to tie things up
at the end of each year. The 2013 spike in collections, coupled with
distributions based on 2012 numbers, created a growing gap, which
favored the Hope School District and disfavored the Mineral Springs
District. The Hempstead County Clerk closed this gap by increasing
distributions to Mineral Springs and decreasing distributions to Hope.
By the end of 2013, the gap was eliminated. The Clerk also abandoned
the use of last year's numbers, and a hold back, for distributions:
starting in 2014, distributions were based on actual collections, month
by month.
     Mineral Springs had had financial difficulties for several years,
and the delay in payment of utility-related tax revenues during 2013

                                    -5-
                    I
didn't help.     But the District weathered those difficulties.        The
collection-generated stream of tax revenue necessarily ebbs and flows
during a given year. In sum, the District has not come forward with
sufficient proof of any harm from the 2013 disbursement problem to
meet the County's p ndisputed proof of prompt cure. Bedford v. Doe, 880
F.3d 993, 997 (8th <Iir. 2018).
     Mineral Springs resists this record with two points. A retired state
auditor was undej contract to help Hempstead County manage the
settlement and distribution of tax revenue to school districts. Mineral
Springs first objects to the former County Clerk testifying about what
the retired auditor said. The Court sustains that hearsay objection. But
this retired state auditor worked under the County Clerk's close
direction, and she €an testify about how all this work was done, what
she directed, and tqe changes she made.
     Mineral Sprihgs next relies on the affidavit of its former
superintendent, saying it creates factual issues for trial. The Court
disagrees. The affidavit is almost three years old. It was first filed with
Mineral Springs'    1riginal complaint in February 2016.      The former
superintendent's tel timony about what happened in the summer and
fall of 2013 tracks with the former County Clerk's testimony. He also
believed Hempstead County had shorted Mineral Springs in prior
years on so-called PILOT money-"payments in lieu of taxes." That
issue, though, has faded with Hempstead County's production of

                                    -6-
records going bac!l to 2005 and the former County Clerk's deposition.
Neither side has provided the Court with the Turk plant PILOT
agreement. According to the Clerk, the one attached to the complaint,
and cited by the former superintendent, was actually for another
facility. Perhaps all this creates some metaphysical doubt about past
years' payments, ~ut that sort of vague uncertainty is not enough to
prevent summary judgment. Bedford, 880 F.3d at 997. In any event, it
                    I



is now undisputed that PILOT revenue and disbursements were based
on the assessed val-he of real property. And, circling back to the starting
point, that assessment for the Turk plant's realty was made by the
Arkansas Public Service Commission, not Hempstead County. ARK.
CODE ANN.§ 26-24-103.
     What about Mineral Springs' claim that Hempstead County
didn't accurately rf port tax-related information to the District or the
Arkansas Department of Education? The former County Clerk testified
that she did, and she pointed to the forms she completed each year.
Here again, Mineral Springs hasn't met this proof with any
countervailing proof. Bedford, 880 F.3d at 997. Plus the district's former
superintendent candidly noted that County officials across several
offices had cooperated with his inquiry about the 2013 disbursements.
                               *    *     *
     No reasonable jury could find fraud, actual or constructive, on
this record. There '1j\'as no unequal treatment. Tax revenue didn't flow

                                    -7-
to the wrong district for the wrong purpose. Neither the federal nor
state Constitution was violated. Mineral Springs has gotten all the tax
revenue to which it was entitled from the Turk Plant, albeit with the
stumble for several months in 2013, which Mineral Springs
commendably caught and made sure Hempstead County immediately
righted that year. The third amended complaint will be dismissed with
prejudice.
     So Ordered.


                                        D.P. Marshall Jr.
                                        United States District Judge




                                  -8-
